Scott, J.,
dissenting.
I do not doubt the power of the court to recall its remittitur, at least within the term at which the judgment was rendered, in case where an order or judgment *444was improperly granted upon a mistake of fact, or erroneous suggestion, and to make any change or correction even to the rendition of an entirely different judgment. This court upon its own motion exercised that power in the case of Chenoweth v. State Board of Medical Examiners, 57 Colo. 73, 73, 141, Pac. 132, 51 L.R.A. (N. S.) 958.
I agree that the judgment in this case should be in favor of Barndollar, and this because of the agreement between Pattison and Finlayson, but I cannot a'gree that the measure of damage allowed can be sustained upon any theory, and for such reason the judgment should be corrected in that respect.
Conceding title to the stocks to be in Barndollar, still there was no wrongful conversion upon the part of any person, either personally or in a representative capacity. Even so,.there can be no recovery in such a case without demand first having been made.
In my view of the-law, there was no demand in this case. But if we concede a demand to have been made, then such demand was upon Jones and Grimes personally, and not as administrators.
The suit was instituted against them personally, a demand was upon them personally alleged, and in the answer to each petition in intervention is to be found the repeated denial that Jones and Grimes acted in their capacity as administrators, and also repeated allegations that they acted in their individual capacity.
A demand upon one as an individual is not a demand upon him as an administrator, and particularly when the party making the demand expressly declares the demand to be upon the individual and not the official.
For such reason the arbitrary date fixed in the judgment as the date of the demand is without basis, either in law or fact. There can be no recovery for conversion when the essential elements of conversion are wanting. *445The defendants plead and prove a tender to the plaintiff of a large part at least, of the stocks involved, on May 1, 1910. This tender appears to have been unconditional and was refused. Certainly these stocks at least should he excepted from the judgment, in so far as it may relate to depreciation in value after that date.